Citation Nr: 0825818	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertensive 
heart disease with hypertension.


REPRESENTATION

Appellant represented by:	Douglas M. Greenwald, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1948 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Cleveland, Ohio Regional Office (RO) of the Department 
of Veterans Affairs (VA), on behalf of the Wichita, Kansas 
RO.  

The reopened claim of entitlement to service connection for 
hypertensive heart disease with hypertension is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A March 1998 RO decision denied service connection for 
hypertensive heart disease with hypertension.

2.  Evidence received subsequent to the March 1998 RO 
decision does, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for 
hypertensive heart disease with hypertension, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1998 RO decision that denied service connection 
for hypertensive heart disease with hypertension is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  Evidence received since the March 1998 RO decision is new 
and material, and the veteran's claim of service connection 
for hypertensive heart disease with hypertension is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the favorable decision to reopen the claim of 
entitlement to service connection for hypertensive heart 
disease with hypertension, any deficiency as to notice 
consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006) or 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) is rendered moot.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§, 1110 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arteriosclerosis and hypertension may 
be presumed, subject to rebuttal, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in February 2004), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A March 1998 RO decision denied (in pertinent part) the 
veteran's request of service connection for hypertensive 
heart disease with hypertension.  Following notice to the 
veteran, with his appellate rights, in March 1998, no appeal 
was taken from that determination.  As such, the March 1998 
RO decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the March 1998 rating 
decision included service medical records which were negative 
for a diagnosis of the disability at issue.  The evidence 
then of record also included a report of VA hospitalization 
in December 1985 for hypertensive heart disease with 
hypertension, representing the initial clinical diagnosis of 
the disability at issue.

The evidence added to the claims file subsequent to the March 
1998 rating decision includes a May 2006 letter from a 
private health-care professional (S.M., RN, MSN, NP-C).  In 
the May 2006 letter, S.M. essentially opined that the 
veteran's heart disease had its onset while on active duty in 
the latter half of the 1950s.

The Board views the May 2006 letter from S.M. as reflecting 
evidence suggesting that the veteran's heart disease is 
related to his active service, and no such opinion was of 
record at the time of the March 1998 denial.  As such, the 
Board finds that the May 2006 letter pertains to an 
unestablished fact necessary to substantiate the claim, and 
that it raises a reasonable possibility of substantiating the 
claim.  Hence, the additional evidence, when considered in 
conjunction with the record as a whole, is both new and 
material, and requires that the claim be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for hypertensive heart disease with hypertension 
is granted.


REMAND

The Board has determined that new and material evidence has 
been received sufficient to reopen the claim of service 
connection for hypertensive heart disease with hypertension.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The record does not reflect that the 
veteran has been issued VCAA notice with regard to his 
service connection claim in accordance with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

While S.M.'s May 2006 letter is sufficient to reopen the 
claim, the Board notes that it does not appear that S.M. had 
a chance to review the claims file, including, in particular, 
the veteran's service medical records.  Thus, while S.M.'s 
opinion is not inconsistent with service treatment records 
(for example, a December 1957 service treatment record noted 
complaints of chest pain, and a May 1963 Report of Medical 
History noted shortness of breath, chest pain, palpitation, 
and low blood pressure) the opinion did not note the absence 
of elevated blood pressure readings during service or the 
veteran's May 1963 service discharge clinical examination's 
finding of a normal heart.

In short, whether the veteran's heart disease is related to 
service is a medical question and requires medical expertise.  
As such, the Board finds that the veteran should be afforded 
a VA examination to determine whether he has hypertensive 
heart disease with hypertension related to service, to 
include noted complaints of shortness of breath, chest pain, 
palpitations, and low blood pressure.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a letter received in April 2004, the veteran indicated 
that he had received treatment for the disability on appeal 
at a VA medical facility in East Orange, New Jersey, 
beginning on March 15, 1965.  As such records are relevant to 
the issue on appeal, they must be obtained and associated 
with the claims file to ensure a complete record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue a VCAA notice letter with 
regard to the veteran's reopened claim 
for service connection for the disability 
at issue in accordance with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In 
particular, the veteran should be 
provided with (1) notice of what 
information or evidence is necessary to 
substantiate the claim; (2) notice of 
what subset of the necessary information 
or evidence, if any, that the claimant is 
to provide; and (3) notice of what subset 
of the necessary information or evidence, 
if any, that the VA will attempt to 
obtain.  He should also be advised that a 
disability rating and effective date will 
be assigned in the event of award of any 
benefit sought, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Request all VA medical records 
pertaining to examination or treatment of 
the veteran for his heart disease from VA 
facility(ies) in East Orange, New Jersey, 
from March 1965, and associate them with 
the claims file.

3.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has any hypertensive 
heart disease or hypertension related to 
service.  Following examination of the 
veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has any current 
hypertensive heart disease or 
hypertension that is related to service, 
to include complaints of shortness of 
breath, chest pain, palpitations, and low 
blood pressure.

4.  The AOJ should then readjudicate the 
reopened claim of entitlement to service 
connection for hypertensive heart disease 
and hypertension.  If the benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


